Exhibit 99.1 PSB ANNOUNCES QUARTERLY EARNINGS OF $.82 PER SHARE ON NET INCOME OF $1.3 MILLION Wausau, Wisconsin [OTCBB:PSBQ] – Peter W. Knitt, President and CEO of PSB Holdings, Inc. (“PSB”) and Peoples State Bank (“Peoples”) reported March 2011 quarterly earnings of $.82 per share on net income of $1,285,000 compared to earnings of $.85 per share on net income of $1,334,000 during the most recent December 2010 quarter and $.56 per share on net income of $881,000 during the prior year March 2010 quarter. President Knitt commented, “Our March quarterly earnings are frequently lower than the December quarter of the prior year due to many seasonal factors that limit growth and earnings.However, we er value ins. Other assets Allowance for loan losses ) ) Total $ $ Liabilities & stockholders’ equity Interest-bearing liabilities: Savings and demand deposits $ $ % $ $ % Money market deposits % % Time deposits % % FHLB borrowings % % Other borrowings % % Senior subordinated notes % % Junior sub. debentures 84 % % Total % % Non-interest-bearing liabilities: Demand deposits Other liabilities Stockholders’ equity Total $ $ Net interest income $ $ Rate spread % % Net yield on interest-earning assets % % (1)Nonaccrual loans are included in the daily average loan balances outstanding. (2)The yield on tax-exempt loans and securities is computed on a tax-equivalent basis using a tax rate of 34%. -10-
